Title: Articles of Agreement with William Champe Carter, 20 April 1795
From: Jefferson, Thomas,Carter, William Champe
To: 


Articles of agreement concluded between Wm. Champe Carter on the one part and Thomas Jefferson as Attorney for William Short on the other.

The said Wm. Champe covenants to convey to the said Wm. Short a fee simple estate in a certain tract of land known by the name of the Indian camp quarter, part of a tract of land devised to him by his father, and lying between the lands of James Monroe and the Blenheim lands, which part has been lately surveyed by Robert Lewis and found to contain thirteen hundred and thirty four acres, to hold the same clear of all incumbrances and charges by mortgage, dower or otherwise, and to recieve possession thereof immediately, and that he will as soon as may be execute sufficient instruments of conveyance for the same.
And the said Thomas as attorney for the said William Short covenants that in consideration of the said conveyance the said William Short shall pay to the said William Champe twenty three shillings and sixpence per acre, whereof three hundred dollars shall be paid by draught on Philadelphia at three days sight, six hundred dollars by a like draught at six weeks sight, and two thousand dollars shall be paid to Mr. Wilson Cary Nicholas for the said Wm. Champe by like draught at six weeks sight. And whereas at the running of the Southern boundary of the said land, where it adjoins the Blenheim tract no person attended on the part of Mrs. Carter mother of the said William Champe and tenant for life thereof, nor has her agreement to the said line been obtained, it is therefore agreed between the said parties that the said Mr. Champe will obtain a sufficient act of agreement on her part to the said line, whereupon the balance shall become payable in like manner by draughts on Philadelphia, or if her agreement cannot be obtained to the said line, then that her agreement shall be obtained to some other line as the boundary of her life estate, and a rateable deduction shall be made from the sum total of the purchase money, according to the quantity which such other line shall take away from that total, surveyed and marked by the said Robert Lewis.
Saving to the tenants now in the occupation of any part of the said lands their several rights thereto according to contracts heretofore made according to law.
In witness whereof the said parties have hereto set their hands and seals this 20th. day of April 1795.


	Signed sealed and delivered in the presence of    Nicholas Lewis
William C. Carter




Th: Jefferson



